Pfeifer, J.,
dissenting.
{¶ 26} As I wrote in Garrett v. Sandusky (1994), 68 Ohio St.3d 139, 144, 624 N.E.2d 704 (Pfeifer, J., concurring), “the right to sue the state was conveyed to Ohioans in [Section 16, Article I of the Ohio Constitution]” and the General Assembly has “no role in determining the scope of this right.” Therefore, pursuant to Section 16, Article I of the Ohio Constitution, '“[t]here is no constitutional authority for sovereign immunity in Ohio.” Fahnbulleh v. Strahan (1995), 73 Ohio St.3d 666, 670, 653 N.E.2d 1186 (Pfeifer, J., dissenting). R.C. 2305.51(B), as applied to this case, is just another form of unconstitutional sovereign immunity.
Squire & Pierre-Louis, L.L.C., and Lloyd Pierre-Louis, for appellant.
Jim Petro, Attorney General, Douglas R. Cole, State Solicitor, Stephen P. Carney, Senior Deputy Solicitor, and Karl. W. Schedler and Chelsea S. Rice, Assistant Attorneys General, for appellee.
{¶ 27} Instead of endorsing the General Assembly’s (unfortunately successful) attempt to absolve the state from a duty to protect patients of a mental-health institution in the absence of an explicit threat, this court should apply the general rules of tort law. We should reverse the judgment and remand the cause with instructions that the Court of Claims is to determine whether the state had a duty to protect Campbell, whether the state breached that duty, whether the breach was the proximate cause of the harm, and whether there were damages. See Fed. Steel & Wire Corp. v. Ruhlin Constr. Co. (1989), 45 Ohio St.3d 171, 173, 543 N.E.2d 769; Jeffers v. Olexo (1989), 43 Ohio St.3d 140, 142, 539 N.E.2d 614. To do otherwise denies Campbell her constitutional right to a remedy. I dissent.